Chambers, Judge,
delivered the opinion of the court.
The orphans court could have no jurisdiction in this case, if the appellee was the apprentice of the appellant.
It was therefore proper to receive testimony upon this preliminary question.
To establish the fact of such apprenticeship, it was necessary to prove that the appellee had borne the name by which it was alleged he was apprenticed — that indentures had been regularly executed by competent parties, and that they had been regularly approved and recorded. The particular order in which the appellant chose to establish these facts was a *478matter for his exclusive consideration — the record shews that he commenced by offering testimony of the identity of the appellee, and we think that the orphans court was wrong in arresting the examination.
JUDGMENT REVERSED AND CASE REMANDED.